Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-17 are pending. Claims 1-17 are under examination.

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a Bronsted acid. 
The Bronsted acid is an essential element. If the Bronsted acid is not added, there would be no need for a recycle step in claim 1. For example, the specification recites on page 5, “It has surprisingly been found that the addition of acid and water and the amount of aqueous wastewater can be minimized through an optimized management of the generated process water streams”. The optimized management of process water streams includes the recycling step in claim 1. For example, the specification recites on page 15, “According to the invention the aqueous bottoms fraction from the distillation stage II is recycled to one or more different points of the process according to the invention, thus saving water and/or acid S and reducing the amount of aqueous waste streams”.
The addition of the Bronsted acid is required to substantiate the need for the inventive optimization of the management of the generated process water streams.
Alternatively, the Bronsted acid performs the needed neutralization of the salts of the methacrylic acid. See the specification page 13, lines 33-34. Without the Bronsted acid, this neutralization would not occur.
The Bronsted acid is responsible for the cleavage of the acetals in reactor III. See the current specification page 12, lines 15-17. Without the Bronsted acid the acetals would not be cleaved.
	
	Claim 1 is also indefinite because the alkali metal and/or alkaline earth metal salt of a Bronsted acid has at least two conflicting interpretations. The acid salt can be the alkali metal and/or alkaline earth metal salt of methacrylic acid or another acid. For example, sulfuric acid.

The specification defines the Bronsted acid as “acid S” on page 6 line 34. For example, on line 34 of page 6, the specification recites “It is preferable when the Bronsted acid (hereinbelow also referred to as acid S)…”. 
The specification makes a distinction between “acid S” (the Bronsted acid) and the alkali metal and/or alkaline earth metal salt of methacrylic acid. For example, see page 14 lines 33-35. Lines 33-35 recite: “a low-boiling tops fraction W3 containing mainly alcohol and a high-boiling bottoms fraction W4 containing water, acid S and/or salts thereof and methacrylic acid and/or salts thereof”. 
If the current salts of the Bronsted acid are to be the alkali metal and/or alkaline earth metal salt of methacrylic acid the recitation of the “acid S” in line 34 on page 14 of the specification would be redundant.
Page 13, lines 25-29 also, make a distinction between the “acid S” (the Bronsted acid) and the alkali metal and/or alkaline earth metal salt of methacrylic acid. For example see page 13 lines 25-29. Lines 25-29 recite, “The aqueous phase P2 typically contains little in the way of organic products and contains mainly water and methanol and alkali metal or alkaline earth metal salts from the neutralization and salts of methacrylic acid, in particular alkali metal salts of methacrylic acid”.
The neutralization is accomplished by “acid S”. See the specification page 13 lines 31-34.
	Claim 1 is also indefinite for not defining the origin of the salt of a Bronsted acid. The salt could have been added as is. The salt may have been made from the process itself without addition of an acid. Finally, the salt could have been made by an addition of a Bronsted acid. For example, sulfuric acid.

Claim 3 is indefinite because location of reactor III is unknown. Reactor III could be in the workup step of claim 1, or not. For example, reactor III can be separate from the currently claimed process of claim 1. The interpretations of the whereabouts of reactor III are contradictory. Therefore, claim 3 is indefinite.
Claims 6 and 7 do require an addition of the Bronsted acid in reactor III. However, claims 6 and 7 do not divulge the location of reactor III, nor identify the Bronsted acid.
Claim 5 optionally allows for the addition of the Bronsted acid but does not identify the Bronsted acid.

Claim 5 is indefinite because it is unknown where the water is being added. Claim 5 cites the addition of the water is carried out above the addition of the process water stream from the bottom of column II. However, claim 4, from where claim 5 depends, requires water to be optionally added in the top of the extraction column. Either the water is added 1) at the top of the extraction column as in claim 4, or the water addition is carried out 2) above the addition of the process water stream. The second option does not require the water to be added at the top of the extraction column.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-8, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘110 (WO2017/046110, Published 03-2017. All references to 110 are made to an English equivalent USPGPub 2018/0251419, Published 09-2018. 110 is cited in the IDS filed 03/23/2022 as reference A16).
Interpretation of Claims

    PNG
    media_image1.png
    157
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    730
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    289
    715
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    125
    716
    media_image5.png
    Greyscale

	The alkali metal and/or alkaline earth metal salt of a Bronsted acid is being interpreted as a salt made from a Bronsted acid that originates from outside of the process. For example, addition of sulfuric acid to the current process.
Scope of the Prior Art
	110 teach a process to prepare methyl methacrylate (MMA) by: first producing methacrolein in a reactor I; and second, oxidatively esterifying the methacrolein with an alcohol to produce an MMA (Figure 1, Par. 50-88 and claim 1). 110 teach the oxidation esterification being accomplished in a reactor 10 that is fed by gaseous oxygen (Figure 1, Par. 50-88 and claim 1). The current reaction water in the liquid phase was generated by the teachings of 110, due to the use of a distillation column III (Figure 1, Par. 50-88 and claim 1). 
The distillation column III taught by 110 and the extraction item 20 in Figure 1 of 110, is the current workup.
Concerning the aqueous phase containing the alcohol and an alkali metal and/or alkaline earth metal salt of a Bronsted acid from the at least one extraction, this is the line with an arrow flowing horizontally to the right out of the extraction 20 into distillation 21 column IV (See 110 Figure 1, Par. 50-88 and claim 1). 
Distillation 21, column IV in reference 110 Figure 1, is the current second distillation in the current column II. 
The current formed bottom process water stream containing the reaction water and the alkali metal and/or the alkaline earth metal salt of a Bronsted acid having a content of the alcohol and MMA less than 5% by wt. of the total process water stream,  is item 24 in Figure 1 of 110. 
Concerning the partial discharge and disposal of the current bottoms of column II process water stream, 110 teach the aqueous bottoms fraction 24 can be disposed of or sent to a further separating stage to recover water and methacrylic acid. 110 goes on to teach waste streams can be generated from the process to recover the water and methacrylic acid. See paragraphs 48-49.
Concerning claim 2, 110 teach the extraction contains alkyl methacrylate and an alcohol. This is the current organic phase.
Concerning claim 6, 110 teach the sulfuric acid may preferable be added continuously (par. 38). 110 goes on to teach the pH in the extraction phase is ≥3 (par. 37). However, 110 teach if the pH is lower the extraction would have to be constructed from corrosion resistant material (par. 45). Lower than 3 overlaps the currently claimed range of 1.5 to 2.5. Additionally, 2.5 is 3.
Concerning reactor III, 110 teach a mixer used for mixing the sulfuric acid and alky methacrylate (par. 71, item 16 in Figure 1). This mixer is reactor III.
Concerning claim 7, 110 teach the addition of the acid into the mixer (par. 32). 
Concerning claim 8, 110 teach light phase from the extraction, is sent to a distillation (item 25, Figure 1). Items 29 and 26 in Figure 1 of reference 110 are the currently claimed alkyl methacrylate and the lower-boiling tops fraction.
Concerning claim 13, 110 teach a distillation of the reaction mixture from the reactor II, wherein methacrolein and in part alcohol are removed via a tops fraction and recycled to the reactor two (Figure 1, item 15 and 14, par. 42, 68-69).
	Concerning claim 14, 110 teach the passing of methacrolein from the methacrolein source directly to distillation stage I and passed to the reactor II via the tops fraction from the distillation stage I (Figure 1, dashed line from item 9 to 15 then item 14 to item 10).
Concerning claim 15, 110 teach methanol is the general alcohol feed (par. 65).
Concerning claim 16, 110 in particular sulfuric acid (par. 47).

Ascertaining the Difference
	 110 gives on option of either disposing of the bottoms stream 24 or sending the bottoms stream 24 to a further separating stage to recover and recycle reactants. 110 does not explicitly recite where the recovered reactants are to be recycled.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 110 to arrive at the current invention with a reasonable expectation of success.
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have partially discharged the current bottoms process water stream from column II to a disposal and a recycling process. The ordinary artisan would have done so with a reasonable expectation of success because of the few options taught by 110 regarding the destination of the aqueous bottoms fraction 24 (par. 110 48-49). MPEP 2143 I. (E). One being disposal and the other to recycling/recovery and disposal (see ref. 110, par. 48-49).
Concerning the recycling of the portion of the process water stream to the workup of the reaction mixture, it would have been obvious to obtain water and methacrylic acid from the current bottoms of column II process water stream because 110 teach the aqueous bottoms fraction 24 can be sent to a further separating stage to recover water and methacrylic acid and recycled (110 par. 48-49). Additionally, 110 teach water is added from items 18 and 23 to items 16 and 20 respectively in the workup of the reaction mixture. See items 18, 23, 16 and 20 in Figure 1 and par. 50-88. The ordinary artisan in need of a source of water would have satisfied that need with the water obtained from item 24 in Figure 1 (110, par. 48-49). In doing so, the ordinary artisan would have arrived at the invention of claims 1-3.
Concerning claim 6, it would have been obvious to add the sulfuric acid in a continuous manner to the mixer taught by 110 to ensure the process water stream has a pH of 1.5 to 2.5. The ordinary artisan would have done so because 110 teach overlapping pH values (2.5 is 3) and because 110 teach continuous processes and adding acid to a mixer which is the current reactor III (par. 71).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘110 (WO2017/046110, Published 03-2017. All references to 110 are made to an English equivalent USPGPub 2018/0251419, Published 09-2018) as applied to claims 1-3, 6-8, 13-16 and in further view of ‘849 (KR940001849, Published 03-1994).
Interpretation of Claims

    PNG
    media_image6.png
    329
    722
    media_image6.png
    Greyscale


Scope of the Prior Art
	The teachings of 110 are written in the above 103 and are incorporated by reference.
Ascertaining the Difference
	110 does not teach the addition of the recycled water to below a top of an extraction column.
Secondary Reference
	849 teach the use of an extraction column in a process to prepare methyl methacrylate (page 6 of 7). This teaching renders 849 analogous art to the invention. 849 goes on to teach recycled water via conduit 7 is fed at the top of the extraction tower 6.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the extraction tower taught by 849 for a place to perform the extraction taught by 110 (par. 75, item 20 in Figure 1). Concerning the place to add the recycled water to the extraction column, 849 does teach an addition point to just below the top on column 6.

Claim(s) 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘110 (WO2017/046110, Published 03-2017. All references to 110 are made to an English equivalent USPGPub 2018/0251419, Published 09-2018) and ‘849 (KR940001849, Published 03-1994), as applied to claims 1-4, 6-8, 13-16 and in further view of ‘654 (CN106588654, Published 04-2017). 
Interpretation of Claims

    PNG
    media_image7.png
    86
    721
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    68
    727
    media_image8.png
    Greyscale

	Due to the indefiniteness of claim 5 and with compact prosecution in mind, claim 5 is being interpreted to require the water to be added above the addition of the process water stream and not the top as required by claim 4.

Scope of the Prior Art
	The teachings of 110 and 849 are written in the above 103 and are incorporated by reference.
Ascertaining the Difference
	110 and/or 849 do not teach the addition of the water above the addition of the process water stream in the extraction column.
Secondary Reference
	654 teach the extraction of methyl methacrylate using water and an extraction column T1 (page 4 of 8). 654 goes on to teach the desalted water is at near the top of the column. NOTE: Top here is off to the side of the column, just below the Top. See Figure 1. These teachings render 654 analogous art to the invention.
654 does not teach where the desalted water supply would be in approximation to the recycled water supply addition taught by 849 in the extraction column.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have added desalted water and the above argued process water to the extraction column of either 654 or 849 as instantly claimed with a reasonable expectation of success. 
The ordinary artisan would have done so because both 654 and 849 teach the use of water in extraction processes in the production of methyl methacrylate.
From the limited amount of options to place the water streams into the column, the ordinary artisan would have chosen the current arrangement of claim 5. See MPEP 2143 I. (E).
Both 849 and 654 teach aqueous water to be added at near the top of the extraction column. The limited options are, 1) combine the two water streams and add both in the identical place of the extraction column or 2) place one steam above or below the other.

Examiner’s Note: Reference 110 departs from the invention at current claim 9. Current claim 9 requires the tops fraction of the distillation stage IV to be mixed with water and separated in a phase separator. Reference 110 teach a low-boiling constituents taken off in distillation 26 in Figure 1. However, this low-boiling constituent is not mixed with water as required by current claim 9, but is distilled in distillation column VII (27) (Figure 1, par. 40). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. ‘251 (US 10,301,251 in view of ‘418 (USPGPub2018/0251418, Published 09/06/2018, more than a year prior to the current foreign priority publication). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example,

251 claims the following.

    PNG
    media_image9.png
    223
    487
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    181
    480
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    125
    474
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    105
    479
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    108
    480
    media_image13.png
    Greyscale

251 does not claim the recycling of the water obtained in claim 13 back into the workup of the reaction mixture from the reactor.

However, reference 418 teach the recycling of water 19 from the distillation of the bottoms of the extractor 17, to the hydrolysis reactor 16. The reactor 16 is within a distillation and extraction section of the workup of the methyl methacrylate (Figure 1. of ref. 418 items 12-17). 

    PNG
    media_image14.png
    347
    420
    media_image14.png
    Greyscale


Therefore, it would have been obvious to have recycled the water obtained in claim 13 of 251 into the workup section as currently claimed.

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Claims 4-5 and 17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. ‘251 (US 10,301,251 in view of ‘418 (USPGPub2018/0251418, Published 09/06/2018, more than a year prior to the current foreign priority publication) as applied to claims 1-3, 6-8, 13-16 and in further view of 849 (KR940001849, Published 03-1994) and ‘654 (CN106588654, Published 04-2017).
The claimed subject matter of 251 combined with 418 is written in the above double patenting rejection and is incorporated by reference.
251 and 418 do not claim/teach the extraction column and the whereabouts of the addition of water into the column.
The teachings of 849 and 654 and the combination of the teachings are written in the above 103 rejections and are incorporated by reference.
The ordinary artisan would have utilized the extraction column from 849 and/or 654 to satisfy a need to perform the extraction in 251. Additionally, recycled water and desalted water are taught to be utilized in the combinational teachings of 849 and 654 with addition of the water near the top of the extraction column (see above teachings in the above 103 rejections). 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Conclusion
	Claims 1-17 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628